—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*555Claimant, employed as a senior paralegal, was discharged from her employment due to excessive tardiness. The record reveals that claimant had received both written and verbal warnings regarding her tardiness and had been cautioned that continued tardiness could result in her termination. Inasmuch as an employee’s excessive lateness after oral and written warnings has been held to constitute disqualifying misconduct, we conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision denying benefits to claimant (see, Matter of Long [Commissioner of Labor], 255 AD2d 678). Claimant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.